Title: To Thomas Jefferson from James Monroe, 5 March 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 5. March 1801.

Permit me to present to yr. acquaintance the bearer Mr. Voss of Culpepper county, a young man of merit, who has expressd a  wish of being personally known to you. He is a lawyer by profession, of respectable standing at the bar, and a fair prospect of becoming eminent if he pursues his profession. He intends making a visit this spring to the south, and hearing that it is proposed to adjust the boundary line between the UStates and Georgia, wishes to be employed in that service. I am not acquainted with Mr. Voss’s proficiency in the mathematicks, but am persuaded he wod. not accept the trust if he did not think himself competent to the discharge of its duties. with great respect & esteem I am Dear Sir yr. obt. servt.

Jas. Monroe

